Citation Nr: 0711069	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for tendonitis, left 
shoulder, evaluated as 10 percent disabling prior to January 
28, 2004, and as 20 percent disabling from January 28, 2004.

2.  Entitlement to an increased rating for residuals, status 
post left knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
tinea pedis of the left foot.

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

5.  Entitlement to an increased rating for carpal tunnel 
syndrome, right wrist, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for carpal tunnel 
syndrome, left wrist, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

8.  Entitlement to an increased (compensable) rating for 
residuals of a chin laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating decision, 
the RO continued noncompensable disabilitiy ratings for each 
of the disabilities of tinea pedis of the left foot, 
hemorrhoids, numbness of the hands, headaches, and for 
residuals of a chin laceration; and continued a 10 percent 
disability for a left knee disability.  The RO also proposed 
to reduce the disability rating assigned for left shoulder 
disability from 10 percent to zero percent.  Each disability 
was effective from January 1, 1998.  The veteran appealed as 
to the ratings assigned.  

During the appeal, in a June 2000 rating decision the RO 
continued the 10 percent rating for the left shoulder 
disability, thereby not effectuating the March 2000 rating 
decision proposal to reduce that rating to zero percent.  In 
an April 2004 rating decision, the RO increased the assigned 
rating for the left shoulder disability from 10 percent to 20 
percent, effective from January 28, 2004.  The ratings 
assigned during the appeal did not constitute a full grant of 
the benefit sought; the evaluation issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a May 2006 rating decision, the RO recharacterized the 
service-connected numbness of both hands, bifurcating the 
service-connected disability into two disabilities-carpal 
tunnel syndrome, left wrist; and carpal tunnel syndrome, 
right wrist.  In that rating decision the RO assigned each a 
10 percent disability rating, effective January 1, 1998.  In 
that rating decision, the RO also recharacterized the service 
connected headaches to migraine headaches, for which the RO 
assigned a 30 percent disability rating effective January 1, 
1998.

The veteran testified before the undersigned at a hearing 
held in Washington, DC in September 2004.


FINDINGS OF FACT

1.  The rating criteria for evaluating disabilities of the 
skin were changed during the course of this appeal.  Neither 
version of the criteria is more favorable to the veteran.

2.  From January 1, 1998 through January 27, 2004, the 
veteran's tendonitis, left shoulder, is manifested by painful 
motion.  

3.  From January 28, 2004, the veteran's tendonitis, left 
shoulder, is manifested by ranges of motion of the left arm 
limited by pain, including flexion to 90 degrees, abduction 
to 80 degrees, external rotation to 80 degrees, and internal 
rotation to 90 degrees.  

4.  The veteran's residuals, status post left knee injury, is 
manifested by flexion from 0 to 120 degrees, limited by pain 
at that point, and extension to zero degree; and is not 
productive of more than slight recurrent subluxation or 
lateral instability

5.  The veteran's tinea pedis of the left foot is found to 
have resolved, and is manifested by no active fungal 
infection or residual condition of the left foot; and is not 
productive of any residuals of exfoliation, exudation, 
itching, or other condition, nor requires any medication 
including any intermittent systemic therapy.  

6.  The veteran's residuals of a chin laceration does not 
manifest a perceptible scar; and is not productive of any 
residuals of disfigurement, tenderness, pain, or limitation 
of function.

7.  The veteran's hemorrhoids are manifested by no more than 
mild to moderate hemorrhoids; and are not productive of any 
large or thrombosed hemorrhoids that are irreducible, with 
excessive redundant tissues, evidencing frequent recurrence; 
nor are they manifest by persistent bleeding with secondary 
anemia or fissures.

8.  The veteran's carpal tunnel syndrome, right wrist, is 
productive of no more than mild symptomatology, including 
mild stocking glove decrease in sensation, and wrist pain.
 
9.  The veteran's carpal tunnel syndrome, left wrist, is 
productive of no more than mild symptomatology, including 
mild stocking glove decrease in sensation, and wrist pain.

10.  The veteran's migraine headaches are primarily 
manifested by weekly headaches, and the need for medication; 
they are not shown to be productive of very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for tendonitis, left shoulder, for the period from 
January 1, 1998 through January 27, 2004, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.40, 4.45 (2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5201 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for tendonitis, left shoulder, for the period from 
January 28, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5201 
(2006).

3.  The criteria for a disability rating in excess of 10 
percent for residuals, status post left knee injury, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45 (2006); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2006).

4.  The criteria for a compensable disability rating for 
tinea pedis of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, (2006); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2006) 
and (prior to August 30, 2002).

5.  The criteria for a compensable disability rating for 
residuals of a chin laceration are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, (2006); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006) 
and (prior to August 30, 2002).

6.  The criteria for a compensable disability rating for 
hemorrhoids, are not met. 8 U.S.C.A. 5107 (West 2002); 38 
C.F.R. 4.114, Diagnostic Code 7336 (2006).

7.  The criteria for a disability rating in excess of 10 
percent for carpal tunnel syndrome, right wrist, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.124a, Diagnostic 
Code 8515 (2006).

8.  The criteria for a disability rating in excess of 10 
percent for carpal tunnel syndrome, left wrist, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.124a, Diagnostic Code 8515 
(2006).

9.  The criteria for a disability rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
February 2001, November 2003, December 2004, and August 2006.  
In these letters, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claims on appeal 
for higher evaluations.  VA has also effectively informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

Furthermore, the veteran is represented by Disabled American 
Veterans, and he and his representative have clearly 
expressed that they have actual knowledge of the evidence 
needed to substantiate the claims.  This is shown in letters 
addressing the claims and hearing testimony.  With the 
demonstration of actual knowledge of the evidence needed to 
substantiate the claims and as the veteran has had the 
opportunity to participate effectively in the processing of 
his claim, that is, the opportunity to submit evidence or 
argument on the claims, the purpose of the VCAA notice was 
not frustrated and the veteran was not prejudiced by any 
possibly remaining defect in the VCAA notice.  A remand for 
additional notice today would serve no useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for higher disability ratings, the Board finds that the 
veteran is not prejudiced by a decision at this time.  With 
respect to the denied claims, any question of appropriate 
notice pursuant to Dingess is mooted by the denials of these 
claims.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records and VA and private medical records, and 
statements made and testimony given in support of the 
veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  38 
C.F.R. § 4.31 (2006).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

tendonitis, left shoulder, residuals, status post left knee 
injury, tinea pedis of the left foot, hemorrhoids, carpal 
tunnel syndrome, right wrist, carpal tunnel syndrome, left 
wrist, migraine headaches, and for residuals of a chin 
laceration
  
A.  Tendonitis, Left Shoulder

The service-connected tendonitis of the left shoulder is 
rated as 10 percent disabling prior to January 28, 2004, and 
as 20 percent disabling from that date, under Diagnostic 
Codes 5024 and 5201.  Under Diagnostic Code 5024, the 
diagnostic code for rating tenosynovitis, the disability will 
be rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5024 (2006).

Diagnostic code 5003, for degenerative arthritis, requires 
rating a disability according to the limitation of motion of 
the affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006). However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  Normal shoulder 
elevation (flexion) and normal shoulder abduction are both to 
180 degrees. 38 C.F.R. § 4.71, Plate I.

In the January 2006 VA examination, the examiner noted that 
the veteran is right-handed.  Therefore, his left shoulder is 
his minor arm.  The veteran's left shoulder is rated under 
diagnostic code 5201 for limitation of motion of the arm 
(shoulder).  The veteran's left shoulder disability is rated 
as 10 percent disabling prior to January 28, 2004, and is 
currently rated as 20 percent disabling.  The 10 percent 
rating was based on painful or limited motion of a major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A 20 percent rating contemplates the 
minor arm being limited in motion to shoulder level; or 
midway between side and shoulder level.  A 30 percent rating 
contemplates limitation of the minor arm motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).

The report of a July 1999 VA examination for joints shows 
that the veteran reported complaints of left shoulder pain, 
particularly when raising the shoulder.  On examination, 
muscles had no fasciculation; nor was there tenderness, 
except directly over the tip of the acromion.  Range of 
motion showed forward flexion to 180 degrees without pain, on 
both shoulders; abduction was to 160 degrees without pain; 
internal rotation was to 90 degrees; external rotation was to 
70 degrees; and extension was to 40 degrees.  The veteran had 
excellent strength in the left shoulder.  X-ray examination 
was normal.  The diagnosis was history of left shoulder pain, 
prior tendonitis, normal examination; X-ray is normal.

The report of a January 2004 VA examination shows that the 
veteran reported that he had been diagnosed with left 
shoulder tendonitis, and arthritis.  He reported complaints 
that he was unable to move his arm in certain motions without 
pain, and could not lift anything or swing his arm.  He has 
flare-up once a week, lasting for two to three days.  He 
reported that he had cortisone shots in 1996 and 1997, and 
now takes Motrin.  He said that he had lost one week of work 
from this condition.

On examination, there was no evidence of heat, redness, 
swelling or effusion.  The examiner made findings that there 
was extreme grimacing and what appeared to be rather feigned 
limitation of range of motion.  There was marked inability to 
flex the shoulder.  Ranges of motion of the left arm, with 
normal ranges in parentheses, are as follows: flexion was to 
90 degrees (0 to 180); abduction was to 80 degrees (0 to 
180); external rotation was to 80 degrees (0 to 90); and 
internal rotation was to 90 degrees (0 to 90).  The 
limitations of motion were due to pain that began at that 
point, and he did not allow movement beyond that point.  The 
ranges of motion were not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.

X-ray examination of the left shoulder was unremarkable, with 
no evidence of fracture, dislocation or destructive lesion.  
On X-ray examination, the impression was normal left 
shoulder.  The report contains a diagnosis of left shoulder 
tendonitis.  With respect to the affect of the left shoulder 
disability on occupational functioning, the examiner 
commented that the left shoulder would cause the veteran to 
have difficulty working or doing any lifting over shoulder 
level on the left side. 
 
i.  Prior to January 28, 2004

For the period prior to January 28, 2004, the Board finds 
that a rating in excess of 10 percent under Diagnostic Code 
5201 or other relevant diagnostic criteria is not warranted.  
Although a 10 percent rating is warranted for limitation of 
painful motion under Diagnostic Code 5003, there is no 
evidence to show that the range of motion of the veteran's 
left shoulder is limited to shoulder level so as to warrant a 
20 percent disability rating under Diagnostic Code 5201.  
There is no evidence of any ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

There also is no evidence that the disability is productive 
of any other criteria warranting a rating over 10 percent, 
such as dislocation, or nonunion of the clavicle or scapula 
with loose movement.  Nor is other impairment of the humerus 
shown, to include malunion, recurrent dislocation, fibrous 
union, nonunion, or loss of head. Therefore, the Board finds 
that the criteria for a higher rating under Diagnostic Codes 
5203 and 5202 have not been met, and that the preponderance 
of the evidence is against the claim.

ii.  From January 28, 2004

For the period beginning from January 28, 2004, the Board 
finds that a rating in excess of 20 percent under Diagnostic 
Code 5201 or other relevant diagnostic criteria is not 
warranted.  There is no evidence to show that the range of 
motion of the veteran's left shoulder is limited to 25 
degrees from the side so as to warrant a 30 percent 
disability rating under Diagnostic Code 5201.  There is no 
evidence of any ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.

There is also no evidence that the disability is productive 
of other criteria warranting a rating over 20 percent,  such 
as other impairment of the humerus shown, to include fibrous 
union, nonunion, or loss of head.  Therefore, the Board finds 
that the criteria for a higher rating under Diagnostic Code 
5202 have not been met, and that the preponderance of the 
evidence is against the claim.  The maximum rating assignable 
for impairment of the clavicle or scapula is 20 percent, 
therefore evaluation under Diagnostic Code 5203 would not 
provide a basis for an increase above the current rating in 
effect since January 28, 2004.

iii.  Conclusion

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating in 
either period.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997; and DeLuca v. Brown, 8, Vet. App. 202 (1995).  
However, the examiner in July 1999 noted that the veteran had 
excellent strength in the left shoulder; and the examiner in 
January 2004 made findings that the ranges of motion were not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  The record does not show that the 
veteran's functional loss due to his service-connected left 
shoulder disability impairs him to such a degree that he has 
the equivalent of the criteria as required for a rating in 
excess of 10 percent prior to January 28, 2004, or in excess 
of 20 percent from thereafter.

The Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
prior to January 28, 2004, or in excess of 20 percent 
thereafter, for his tendonitis, left shoulder.  Accordingly, 
the claim must be denied.

B.  Residuals, Status Post Left Knee Injury

The service-connected residuals, status post left knee injury 
is rated as 10 percent disabling under Diagnostic Codes 5099 
and 5024.  Diagnostic Code 5099 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Under Diagnostic Code 5024, the diagnostic code for 
rating tenosynovitis, the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5024 
(2006).  

Review of the RO's rating actions show that the 10 percent 
rating was actually based on evaluation under Diagnostic Code 
5257, for other impairment of the knee.  Under that code, a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The standardized description of 
joint measurements is provided in Plate II under 38 C.F.R. § 
4.71. Normal range of motion (extension and flexion) of the 
knee is from 0 to 140 degrees.

The report of a July 1999 VA examination for joints shows 
that the veteran reported complaints of some pain about the 
knee.  On examination, the veteran walked slowly with a 
slight limp, favoring the left knee.  The knees were 
symmetrical without disfigurement.  There was no swelling.  
Throughout much of the range of motion of the knee there was 
slight crepitation under the patella.  This motion was not 
painful.  There was no tenderness on pressing the patella 
hard against the kneecap.  There was some minimal tenderness 
parapatellar medially and on medial plica area.  The veteran 
could extend to zero degree and hold against resistance 
without pain.  Flexion was to 130 degrees without pain.  The 
knee was stable medially and laterally.  There was minimal 
subluxation of the patella medial to lateral, which was not 
painful.  Drawer signs were negative.  The diagnosis was 
history of contusion left knee, normal motion, minimal 
subpatellar crepitation, subluxation; arthritis not found on 
X-ray.
 
The report of a January 2004 VA examination shows that the 
veteran reported complaints of pain in his knee and that it 
pops and is weak.  He wears a knee brace, and feels like the 
knee is going to give way.  He reported that he had been told 
he has no cartilage in the knee, but had not had arthroscopic 
examination or surgery.  He takes Naproxen and Motrin and 
walks with an elastic brace.  The report noted a history that 
in December 1988 the veteran was diagnosed with 
chondromalacia of the left knee.

On examination, there was no sign of abnormal weight bearing.  
The veteran was using one device for ambulation, and had an 
elastic knee brace on the left knee.  There was no evidence 
of heat, redness, swelling, or effusion of the left knee.  
The range of motion of the left knee included flexion from 0 
to 120 degrees (0 to 140 is normal), limited by pain at that 
point; and extension was full at zero degree.  The motion was 
not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  Drawer and McMurray tests were 
normal.  The left knee did have crepitus; but did not have 
subluxation, locking pain, or joint effusion.  On X-ray 
examination, the impression was normal left knee.  Sensory 
function of the left leg was within normal limits; and deep 
tendon reflex of the knee was 1+.  Motor function was within 
normal limits in the left leg.  The report concludes with a 
diagnosis of status post left knee injury condition.  With 
respect to the affect of the left knee disability on 
occupational functioning, the examiner commented that because 
of his knee, the veteran was unable to run or to walk long 
distance or to carry extremely heavy objects; and he would be 
impaired in his ability to kneel or squat. 


The Board finds that the evidence does not show that the 
veteran's left knee disability is productive of more than 
slight recurrent subluxation or lateral instability.  The 
July 1999 examination report does not note any significant 
ligamental laxity on testing, nor are there any findings of 
moderate recurrent subluxation or lateral instability of the 
left knee.  The examiner noted only minimal subluxation, and 
Drawer signs were negative.  Similarly, during the January 
2004 examination, the Drawer and McMurray tests were normal, 
and the left knee was found to not have subluxation.  At that 
time, the impression was normal left knee.  

Therefore, the Board finds that a rating in excess of 10 
percent for residuals, status post left knee injury, under 
Diagnostic Code 5257 is not warranted.  The Board notes that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Based on the clinical findings of records, a higher rating is 
not available under any other diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). Under 38 C.F.R. § 
4.71a, Diagnostic Code's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees.  The record as reflected in the reports of VA 
examinations in July 1999 and January 2004 as discussed above 
show that the criteria for a 20 percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261 have not been 
met.

The Board notes that the veteran has reported that he has 
some pain in his left knee. VA is required to take pain 
symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, although the veteran is shown to wear a knee brace, 
there is no evidence of neurological impairment or effusion.  
Nor are there findings of an extent of laxity or weakness to 
warrant a higher rating for the left knee.  In summary, there 
is insufficient evidence of functional loss due to left knee 
pathology to support a conclusion that the loss of motion in 
the left knee more nearly approximates the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, even with consideration of 38 C.F.R. §§ 
4.40 and 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003), 
cartilage, semilunar, dislocated, with frequent episodes of 
``locking,'' pain, and effusion into the joint, warrants a 20 
percent rating.  However, there is no objective medical 
evidence of semilunar, dislocated cartilage with frequent 
episodes of locking of the left knee with pain, and effusion 
into the joint.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the impairment resulting from the veteran's left knee 
disability warrants no higher than a 10 percent rating.  
Accordingly, the claim must be denied.

C.  Tinea Pedis of the Left Foot

The veteran's service-connected tinea pedis of the left foot 
is currently rated as noncompensably disabling, under 
Diagnostic Codes 7899 and 7813.  Diagnostic Code 7899  is a 
general code assigned for a skin disorder evaluated by 
analogy.  The disability is evaluated by analogy to 
dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2006).  Review of the rating actions show that pursuant to 
that code, the tinea pedis of the left foot has been rated as 
analogous to eczema or dermatitis under Diagnostic Code 7806.  
See 38 C.F.R. § 4.20.  The regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002. 67 
Fed. Reg. 49590 (July 31, 2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7813 (as in effect 
prior to August 30, 2002), dermatophytosis is to be rated as 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7813 (as in effect 
August 30, 2002), dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (under Code 7800); 
scars (under Codes 7801, 7802, 7803, 7804, or 7805); or 
dermatitis (under Code 7806) depending upon the predominant 
disability.  Here, the clinical record reflects that the 
veteran's tinea pedis of the left foot is most appropriately 
evaluated as dermatitis under Diagnostic Code 7806.  There is 
no evidence that the disability involves other than the left 
foot, or that there are resulting scars.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002), a noncompensable rating is 
warranted with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
August 30, 2002), a noncompensable rating is warranted with 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected; and no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12-month period.

As the veteran's claim for higher initial ratings for skin 
disorders was pending when the regulations pertaining to skin 
disorders were revised, he is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000; see 
also 65 Fed. Reg. 33,422 (2000).

The report of a July 1999 VA skin examination shows a history 
that the veteran had previously been found to have evidence 
of a small amount of intertrigo at the left fifth toe with 
atrophic left toenail, which was treated.  Currently, the 
veteran reported no complaints.  On examination, there was no 
intertrigo, no evidence of active infection of athletes foot.  
The diagnosis was tinea pedis left foot, scant, apparently 
healed under therapy.

The report of a January 2004 VA examination shows that on 
examination of the skin of the left foot for fungus, there 
was absolutely no evidence of any fungal infection of the 
skin or nails of the left foot.  The examiner opined that the 
condition was in total remission and could not be described 
because there was nothing there.  There were no skin lesions 
related to systemic disease or a nervous condition.

As reflected in the discussion above, the veteran's tinea 
pedis of the left foot does not meet the criteria for a 
compensable rating under either the old or revised versions 
of pertinent diagnostic criteria.  There is no evidence of 
active infection, which apparently healed under therapy.  At 
the most recent examination, there was no evidence of any 
fungal infection of the left foot.  
 
Hence, the preponderance of the evidence is against a 
compensable evaluation for the service-connected tinea pedis 
of the left foot under the former and current Diagnostic Code 
7806.  In sum, there is no evidence of exfoliation, exudation 
or itching, involving any exposed surface or extensive area 
(former criteria); and there is no evidence of involvement of 
least 5 percent of the entire body or of exposed area 
affected, or that any intermittent systemic therapy is 
required (current criteria).  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the impairment resulting from the 
veteran's tinea pedis of the left foot does not warrant a 
compensable disability rating.  Accordingly, the claim must 
be denied.

D.  Residuals of a Chin Laceration
 
The veteran's residuals of a chin laceration are rated as 
zero percent disabling under criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7800, for disfigurement of the head, face, or 
neck.  As noted above, effective August 30, 2002, the rating 
criteria for skin disorders were revised.  Under the former 
criteria for Diagnostic Code 7800 in effect prior to that 
date, a 10 percent evaluation requires a moderately 
disfiguring scar of the head, face, or neck. 38 C.F.R. § 
4.118 (2001).  

Under the current rating criteria, Diagnostic Code 7800 
provides eight characteristics of disfigurement: scar 5 or 
more inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.    

The report of a January 2004 VA examination shows that the 
examiner stated that there was an undated record of a 
laceration, which may have been in 1984 according to the 
veteran.  On examination of the chin, the examiner was unable 
to find anything that could be described as a scar.  The 
report contains a diagnosis of laceration under the chin; and 
a remark that the examiner would not change that diagnosis.  
At the conclusion of the report, the examiner remarked that 
he could not deny the fact that the veteran had a laceration 
of his chin; his only comment was that there was no 
perceptible residual scar at the present time.
 
After reviewing the records, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for residuals of a chin laceration.  As reflected 
in the January 2004 VA examination report, the evidence shows 
that there is no perceptible residual scar.  Based on the 
foregoing, the evidence does not show that the residuals of a 
chin laceration is productive either of a moderately 
disfiguring scar of the head, face, or neck (former 
criteria); or of any characteristic of disfigurement.  See 38 
C.F.R. § 4.118 (as in effect prior to August 30, 2002, and 
from August 30, 2002), 4.31.

Given the evidence of the nature of the veteran's service-
connected residuals of a chin laceration, that disability 
does not meet any other criteria so as to warrant a 
compensable disability rating under other potentially 
relevant codes.  There is no evidence of a current scar or 
that the residuals include tenderness or pain, or limitation 
of function of an affected part.  See Diagnostic Codes 7803, 
7804, 7805 (as in effect prior to August 30, 2002, and from 
August 30, 2002). 

The Board thus concludes that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's service-connected residuals of a chin laceration.  
The Board has considered the doctrine of reasonable doubt; 
however, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the claim must be denied.

E.  Hemorrhoids

The veteran's service-connected hemorrhoids disability is 
evaluated as zero percent disabling, under Diagnostic Code 
7336.  The rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110- 
4.113 (2006).  Under Diagnostic Code 7336, mild or moderate 
hemorrhoids are assigned a non-compensable evaluation.  Large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences, are 
assigned a 10 percent evaluation.  A 20 percent evaluation is 
assigned with persistent bleeding and with secondary anemia, 
or with fissures.  38 C.F.R. 4.114.

During a July 1999 VA examination, the examiner found a small 
external hemorrhoid which was not swollen or tender; and 
there was no evidence of recent bleeding.  The diagnosis was 
external hemorrhoids, slight.

VA treatment records include the report of a colonoscopy in 
May 2001.  That report noted findings of small internal 
hemorrhoids, which were not vulnerable and not bleeding. 

The report of an April 2002 VA examination shows that on 
examination, three external hemorrhoids were noted.  The 
report contains a diagnosis of external hemorrhoids.

The report of a January 2004 VA examination shows that rectal 
examination showed some redundant tissue externally, but 
otherwise there was no evidence of fissure, ulceration or 
hemorrhoids.  The prostate felt normal.  The report contains 
a diagnosis of hemorrhoids; and that there was no sign of 
anemia or malnutrition.

After reviewing the records, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for hemorrhoids.  As reflected in the discussion 
above, the evidence does not show that the veteran's 
hemorrhoids are productive of more than mild or moderate 
disability.  With respect to the extent of severity of the 
hemorrhoids, the record contains findings variously of slight 
external hemorrhoids; small internal hemorrhoids which were 
not vulnerable and not bleeding; and most recently, the 
examiner in January 2004 made findings that there was some 
redundant tissue externally, but otherwise there was no 
evidence of fissure, ulceration or hemorrhoids.  The record 
does not contain evidence productive of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  

In sum, the evidence as a whole shows that the veteran's 
hemorrhoids are no more than mild or moderate, and the 
condition is properly rated noncompensable (0 percent) under 
Diagnostic Code 7336.  As the preponderance of the evidence 
is against the claim for a higher rating for hemorrhoids, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b).

F.  Carpal Tunnel Syndrome, Right and Left Wrists

The veteran's carpal tunnel syndrome of the right and left 
wrists are each assigned a 10 percent evaluation under 
Diagnostic Codes 8599 and 8515.  Diagnostic Code 8599 
indicates the condition is unlisted and is rated under a 
closely related disease or injury.  38 C.F.R. § 4.27.  In 
this case, the RO found the closest Diagnostic Code was that 
for impairment of the median nerve, under C.F.R. § 4.124a, 
Diagnostic Code 8515.

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under Diagnostic Code 8515, a 10 percent 
evaluation is warranted for mild incomplete paralysis of a 
major or minor extremity.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the minor 
extremity, and a 30 percent rating is warranted for moderate 
incomplete paralysis of the median nerve in the major 
extremity.  A 40 percent rating requires severe incomplete 
paralysis of the median nerve in the minor extremity, and a 
50 percent rating is warranted for severe incomplete 
paralysis of the median nerve in the major extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Codes 8615 
and 8715 address the criteria for evaluating neuritis and 
neuralgia of the median nerve, respectively.  The criteria 
are consistent with the criteria for evaluating degrees of 
paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8615, 8715 (2006).  In the January 2006 VA 
examination, the examiner noted that the veteran is right-
handed.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2006).  

In this case, the veteran's carpal tunnel syndrome affects 
both upper extremities, and thus separate evaluations are 
warranted for each extremity.  See 38 C.F.R. §§ 4.14, 4.26.

The report of a January 2004 VA examination shows that the 
veteran reported complaints of numbness in the tips of the 
fingers and over the volar aspect of each wrist.  This 
condition was not constant.  He is unable to turn doorknobs, 
open bottle tops, or to hold anything without dropping them.  
He reported that he uses splints, and that he has lost no 
time from work due to the condition.  

On examination, there was no evidence of heat, redness, 
swelling, or effusion of either wrist.  On range of motion 
testing, the veteran had a full range of motion for  
dorsiflexion (0 to 70 degrees), palmar flexion (0 to 80 
degrees), radial deviation (0 to 20 degrees), and ulnar 
deviation (0 to 45 degrees), bilaterally.  The range of 
motion of the wrists was not additionally limited by pain, 
weakness, fatigue, incoordination, or lack of endurance.

On neurological examination, with respect to the wrists 
(upper extremities), sensory function was within normal 
limits; deep tendon reflexes were 1+; Tinel and Phalen's 
tests were negative; and motor function was within normal 
limits.  The report concludes with a diagnosis of numbness in 
both hands.  The examiner commented that the veteran had had 
a past diagnosis of carpal tunnel syndrome; and that the 
numbness-at the tips of the fingers and volar surface of the 
wrists-was not characteristic of any nerve distribution.

The report of a January 2006 VA examination for peripheral 
nerve disorders shows that the veteran reported complaints 
associated with his service-connected carpal tunnel syndrome 
of the right and left wrists.  He reported having flare-ups 
which included pain, weakness, fatigue, and functional loss.  
When working typing on a computer the symptoms get worse.  He 
had problems with activities requiring a grip, such as 
opening jars, door knobs, picking up things.  He sometimes 
drops drinking glasses.  He had difficulty sensing 
temperature during flare-ups.

He reported having current bilateral symptoms including 
weakness, numbness, paresthesias, and pain (that comes and 
goes); but he did not have paralysis, tremors, stiffness, or 
dysesthesias.  He had fair response to treatment.

On examination, the report contains findings with respect to 
the right and left upper extremities.  With respect to each, 
the report contains findings, of motor function impairment 
involving the median distribution pronator of the forearm, 
radial flexion, wrist abduction, finger flexion, and thumb 
abduction.  The affected nerve was the median nerve.  The 
multiple muscles affected had muscle strength of 5. 

The report noted that there was no muscle atrophy; no 
abnormal muscle tone or bulk; no tremors, tics or other 
abnormal movements; no joint affected by the nerve disorder.  
X-ray examination of the left wrist was normal; there was no 
fracture, lytic or erosive changes seen, carpal joint spaces 
were well-preserved and mineralization was good.  The 
examination report contains findings that muscle strength for 
grip was +5, bilaterally.  

The report contains a tentative diagnosis of bilateral carpal 
tunnel syndrome.  There is also an impression of no clear cut 
electrical evidence of carpal tunnel syndrome; and at the 
conclusion of the report, a diagnosis of carpal tunnel 
syndrome.  The examiner commented that there was no 
paralysis; and there was a mild stocking glove decrease in 
sensation present.  There were borderline changes on the 
EMG/PNCV.  The examiner noted that there was no nerve 
dysfunction; and that there were significant effects on the 
veteran's occupation.

The examiner noted that activity limitations were based on 
the interview with the veteran.  In that respect, the 
examiner opined that the disability's impact on occupational 
activities were: decreased concentration, decreased manual 
dexterity, problems with lifting and carrying, weakness or 
fatigue, and decreased strength.  The veteran reported pain 
increases with computer use; and that he had problems opening 
jars, door knobs, and picking up items.

In a separate VA examination report on the same day as the 
January 2006 VA examination for peripheral nerve disorders, 
the same examiner provided results of examination of the 
hands.  There are some findings in this report that are 
essentially similar to those of the report discussed above.  
Also, on examination the examiner noted that there was no 
ankylosis or deformity of any digits.  Hand strength and 
dexterity was normal for both hands.  No hand joints affected 
normal range of motion and there was no change of motion with 
repetitive motion for either hand.  The examiner commented 
that there was no paralysis of the hand, bilaterally.  The 
examiner opined that the carpal tunnel syndrome effect on the 
veteran's occupation was significant.  The impact on 
occupational activities included decreased mobility, weakness 
or fatigue, decreased strength; the veteran has to stop his 
occupational activities when numbness flairs significantly.

The Board finds no basis for an evaluation in excess of 10 
percent for either extremity.   Examination in January 2006 
shows that there is an impression of no clear cut electrical 
evidence of a carpal tunnel syndrome.  There is no paralysis, 
and there is a finding of no nerve dysfunction.  Strength was 
measured to be at a level of 5 (grip muscle strength was +5), 
and the examiner noted there was no muscle atrophy, abnormal 
muscle tone or bulk, tremors, tics, or other abnormal 
movements; and the function of any joint was not affected by 
the nerve disorder.  

The main impairment was that there was a mild stocking glove 
decrease in sensation.  Although the report contains a 
comment that there were significant effects on occupation, 
activity limitations were noted to be based on the interview, 
that is based on the veteran's report of limitations, which 
is not consistent with other findings on examination.

As reflected in the examination findings and record overall, 
and in particular the evidence that the main impairment is 
sensory, the disability picture for both extremities is more 
appropriately characterized as mild rather than as moderate 
in terms of impairment of earning capacity.  On that basis, a 
disability rating in excess of 10 percent is not warranted.  
See 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8515.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claims for a disability 
rating in excess of 10 percent for the veteran's carpal 
tunnel syndrome of the right wrist or of the left wrist.  
Accordingly, the claim must be denied.

G.  Migraine Headaches

The veteran's headaches are rated as 30 percent disabling 
under the criteria in the rating schedule for migraines, 
contained in 38 C.F.R. § 4.124a, Diagnostic Code 8100. Under 
Diagnostic Code 8100, 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.

The medical evidence for consideration in this case includes 
VA and non-VA treatment reports.  Overall, this evidence 
shows that the veteran received treatment on a number of 
occasions for complaints of migraine headaches, to include 
prescription medication.

The report of a January 2006 VA examination for neurological 
disorders shows that the veteran reported having migraine 
headaches weekly, which were treated with medication.  
Regarding the severity of the condition, the veteran reported 
that less than half of the attacks were prostrating, and the 
usual duration of a headache was one to two days.  

On examination, fundoscopic examination was normal and mental 
status was normal.  All cranial nerves were intact, and motor 
and sensory examination was essentially normal.  After 
examination, the diagnosis was migraine headaches.  The 
examiner opined that there were significant effects of the 
problem on occupational activities.  The examiner opined that 
the migraine headache disorder impacted occupational 
activities due to decreased concentration, poor social 
interactions, difficulty following instructions, vision 
difficulty, and pain.  

The examiner opined that effects on cited daily activities 
ranged from "prevents" to "none."  Review of the listed 
activities, such as exercise, chores, bathing, etc, show that 
the examiner believed that for the most part, the effects of 
the migraine headaches on these activities were mild or 
moderate.  The examiner commented that the veteran tries to 
work through headaches but sometimes has to miss work due to 
the headaches; and sometimes the headaches put him into bed 
for a day or more.

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's migraine headaches.  The evidence shows that 
the veteran has been diagnosed with migraine headaches by 
physicians, and that he has been taking medication for 
control of his symptoms.  However, his neurological 
examination was unremarkable and did not result in any 
significant objective findings.  Although the veteran 
reported having headaches weekly, he also reported that less 
than half of the attacks were prostrating; and that sometimes 
he had to miss work due to headaches, and sometimes required 
him to rest in bed.  

In summary, there is insufficient evidence to show that the 
veteran has very frequent, completely prostrating and 
prolonged attacks of migraine headaches which are productive 
of severe economic inadaptability.  Based on the foregoing, 
the Board finds that the preponderance of the evidence shows 
that a rating in excess of 30 percent is not warranted for 
the veteran's migraine headaches.  Accordingly, the claim 
must be denied.

H.  Extra-schedular Evaluation

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities that are the subject 
of this appeal have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tendonitis, left shoulder, from January 1, 1998 through 
January 27, 2004, is denied.

Entitlement to a disability rating in excess of 20 percent 
for tendonitis, left shoulder, from January 28, 2004, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals, status post left knee injury, is denied.

Entitlement to a compensable disability rating for tinea 
pedis of the left foot is denied.

Entitlement to a compensable disability rating for residuals 
of a chin laceration is denied.

Entitlement to a compensable disability rating for 
hemorrhoids is denied.

Entitlement to a disability rating in excess of 10 percent 
for carpal tunnel syndrome, right wrist, is denied.

Entitlement to a disability rating in excess of 10 percent 
for carpal tunnel syndrome, left wrist, is denied.

Entitlement to a disability rating in excess of 30 percent 
for migraine headaches is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


